In an action to impress a trust on the former marital residence of the parties, plaintiff appeals from an order of the Supreme Court, Rockland County, entered May 13, 1974, which denied his omnibus motion (1) to vacate defendant’s notice to examine plaintiff before trial, (2) to dismiss defendants’ first and second affirmative defenses and (3) to strike certain items from defendant’s demand for a bill of particulars. Order modified by adding thereto, immediately after the decretal provision denying the branches of the motion seeking relief as to the defenses and the demand for a bill of particulars, the following: “except that items 2, 4, 5 and 7 of the demand for a bill of particulars are stricken and subdivision (a) of Item 3 thereof is limited to read as follows: (a) Set forth the approximate date when and the place where the agreement referred to in paragraph 5 of the complaint was entered into.” As so modified, order affirmed, without costs. Items Nos. 2, 4, 5 and 7 of the demand for a bill of particulars were improper and subdivision (a) of Item 3 thereof was improper to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Christ, JJ., concur.